Citation Nr: 0833610	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.  The case was previously 
before the Board in April 2007, at which time the issue of 
service connection for cervical spine disability was also 
before the Board.  The Board remanded the case to the RO, 
which has subsequently granted service connection for 
cervical spine disorder.  Accordingly, that issue is no 
longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that she is afforded every possible 
consideration.

The Board remanded the case to the RO in April 2007 with 
instructions which have not been completely followed.  
Namely, the VA examiner who examined the veteran in August 
2007 did not after reviewing the claims folder indicate 
whether there were behavior changes in service which were 
indicative of the veteran suffering a personal assault in 
service, or indicate whether it is as likely as not that the 
veteran currently has PTSD as a result of the inservice 
stressor.  Accordingly, remand is required.  The Board notes 
that RO compliance with this remand is not discretionary, and 
that if the RO fails to comply with the terms of this remand, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner who examined the veteran in 
August 2007, or to another VA examiner.  
After reviewing the claims file, 
including the veteran's service medical 
and personnel records, the examiner 
should clearly indicate whether there 
were behavior changes in service which 
were indicative of the veteran 
suffering a personal assault in 
service.  In addressing this question, 
the examiner should point to specific 
medical documentation in the claims 
file.  If behavior changes indicative 
of the veteran being personally 
assaulted are found, the examiner 
should give an opinion as to whether it 
is as likely as not that the veteran 
currently has PTSD as a result of the 
inservice stressor.

2.  Thereafter, readjudicate the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




